Title: From George Washington to Robert Lewis, 23 December 1792
From: Washington, George
To: Lewis, Robert



Dear Sir,
Philadelphia, Decr 23d 1792

I wish you would, as soon as the enclosed letter gets to your hand⟨s⟩, call upon Major Harrison and endeavor to purchase from him the land therein mentioned, & for the reason therein assigned.
If you can get it for a sum not exceeding forty shillings (virga curry) per Acre (wch is a great deal more than it is worth) close the bargain with him at once, provided, as is mentioned in the letter, the title is good, and it is not under the incumbrance of a lease—for in either of these cases I would not be concerned with the land unless I could obtain it on very low terms.
You might, after a short introduction of the subject to Major Harrison, shew him the enclosed letter—byway of bringing matters to a speedy explanation; but if you find his ideas of the value exceed 40/ pr Acre know what is the lowest terms he would sell on—the quantity of land he holds—and all the circumstances attending it, and give me notice thereof as early as you can, engaging him to wait a certain time for you to make the communication of them to me, & to receive my answer. Draw from him his lowest terms before you make any disclosure of what you would give, on my behalf.
When you was at Mount Vernon you expressed a wish to be possessed of the stud horse that was there. If he is not sold (for it was so intended when I left home) I make you a present of him. I am Your Affecte Uncle

Go: Washington

